November 10, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

        KERRY CARTER AND LETONIA JACKSON-CARTER, Appellants

NO. 14-11-00366-CV                      V.

 SS PROPERTIES L.L.P., SCOTT PIERCE AND SHIOW-MINN PIERCE, Appellees
                          ____________________

      Today the Court heard appellees’ motion to dismiss the appeal from the judgment
signed by the court below on March 18, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
KERRY CARTER AND LETONIA JACKSON-CARTER.
      We further order this decision certified below for observance.